 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDG.W. GladdersTowing CompanyandNationalMaritime Union of America,AFL-CIO. Case14-CA-1290415December 1987DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 7 April 1981, Administrative Law JudgeJames M. Fitzpatrick issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.The question presented is whether the Respond-ent violated Section 8(a)(1) of the Act by denying'nonemployee union organizers access to its tow-boats to speak to employee crewmen. As inSCNOBarge Lines,287NLRB 169, decided this day,which also concerns a union's request for access tocrewmen working on towboats, we apply the testset forth inFairmont Hotel'and find that the prop-erty right and the Section 7 right at issue here arerelatively equal in strength. UnlikeSCNO,howev-er,we find on the pertinent facts of this case thatno reasonable means of communicating the Union'sorganizationalmessage to employees existed otherthan through the Respondent's allowing the Unionaccess to its crewmen.As detailed in the judge's decision, the Respond-ent operates towboats and barges on the Mississipiand Illinois Rivers and the intercoastal canal in thevicinity of New Orleans-Baton Rouge. In April19792 the Union commenced a campaign to orga-nize crewmen of 20 nonorganized companies in theMississippi River system, including those employedby Gladders. On 25 July the Union, by letter, re-quested access to Gladders' boats. Gladders, byletter,denied the Union's request. On 30 AugusttheUnion, by letter, requested from Gladders thenames of its employees, excluding captains andpilots, along "with their home addresses and com-pany address by boat." Gladders replied to this re-quest with an inquiry for clarification of the phrase"theCompany's address by boat," but providednone of the information sought.282 NLRB 139 (1986)zAll dates are in 1979 unless otherwise indicatedInFairmont,supra, the Board enumerated someof the factors to be considered in determining therelative strength or weakness of property and Sec-tion 7 rights.3 Applying these factors, we find thatthe Respondent is asserting a very strong propertyright.The property in question is the Respondent'stowboats. The towboats tie up at docks or alongbanks only briefly while waiting to go throughLock 26 on the Mississippi River, at the end ofeach voyage, for occasional repairs and, in somecases, for refueling. Otherwise, they are in continu-ous motion along the river system. Numerous haz-ards accompany coming aboard these vessels andvisitors are not encouraged.Work aboard the tow-boats goes on around the clock and access to themessroom and lounge area, where nonemployeeunion organizers wish to meet with off-duty crew-men, requires passing through work areas, neces-sarily raising the risk that nonemployee organizerscoming aboard will interefere with production.There is no question but that the right of work-ers to organize freely for the purpose of collectivebargaining is a very strong. Section 7 right, onefound by the Supreme Court to be "at the verycore of the purpose for which the NLRA was en-acted."4Here, the union organizers sought accessto vessels of the Respondent, the targeted employ-er, in furtherance of this paramount right of em-ployees to organize.5We thus find that both the property and Section7 rights are very strong and stand on relativelyequal footing. Accordingly, we deem it necessaryto consider whether reasonable alternative meansby which the Union could have communicated itsmessage were available.63Fairmont,supra at 141-142a Sears, Roebuck & Co v San Diego County District Council of Carpen.ters,436 U S 180, 206 fn 42 (1978)5Fairmont Hotel,supra at 142, in 186Member Stephens readsNLRB v Babcock & Wilcox Co,351US105 (1956), as holding that when nonemployee union agents seek accessto private property to organize an employer's employees, and when thereis no claim thatthe propertyowner has discriminated against unions in itsaccess restrictions, we can order access only if it is demonstratedthat thelocations of the employees' workplace and living quarters are such that"the employees are beyond the reach of reasonable union efforts to com-municate with them" Id at 113 Hence, he believes that we neednot engage in any balancing of Sec 7 rights against property rightsbefore applying the reasonable alternative means test He agrees, howev-er, that the balance struck in this opinion comports with the principles ofFairmont Hotel,supraInMember Babson's view, the analysis set forth inFairmont Hotelisconsistent withBabcock & Wilcox,supra InBabcock & Wilcox,the prop-erty and Sec 7 rights were each compelling As both rights were com-pelling, the Supreme Court proceeded to examine whether there were al-ternative means of communication available to the union that would ac-commodate the union's Sec 7 right while maintaining the employer'sproperty right In Member Babson's view, the Court's analysis inBabcock& Wilcoxassumed the relative equality of the Sec 7 and property rightsin issueSeeFairmont Hotel,supra, 282 NLRB at 142 in 18287 NLRB No. 30 G W GLADDERS TOWING CO187In considering this question, it is instructive toreview the Supreme Court's decision inBabcock &Wilcox,supra, the seminal case involving the ac-commodation of property rights and Section 7rights.InBabcock &Wilcox,union organizerssought access to privately owned parking lots at anindustrial site so that they could organize the em-ployees.As both rights claimed were importantones, the Court carefully reviewed the facts beforeit to ascertain if there was some way that the Sec-tion 7 right in issue could be effectuated withoutrequiring trespassory access. The Court concludedthat access to the employees could be obtained inthe adjacent town or at the employees' homes.Therefore, access to Babcock and Wilcox's proper-tywas denied. The Court specifically acknowl-edged, however, that in rare circumstances the ac-commodation principle may require trespassory or-ganizationactivities, citingNLRB v. Lake SuperiorLumber Corp.,7acase invalidating restrictionsplaced on access to employees living and workingat an isolated lumber camp. The Court elaborated:"If the location of a plant and living quarters of theemployees place the employees beyond the reachof reasonable union efforts to communicate withthem, the, employer must allow the union to ap-proach his employees on his property."8 InSears,Roebuck & Co. v. San Diego County District Councilof Carpenters,supra, the courtagainacknowledgedthatunion access for organizational activity isproperly granted"in casesinvolving unique obsta-cles to nontrespassory methods of communicationwith the employees,"9 citingLake Superior Lumberand alsoNLRB v. S&H Grossinger's,10 a case or-dering union access to employees living and work-ing on the premises of a resort hotel.We conclude that the case at hand presents arare situation that, likeLake Superior LumberandGrossinger's,involves "unique obstacles to nontre-spassory methods of communicating with employ-ees"' 1warranting union access for organizationalpurposes The General Counsel has established thatthe "inaccessibility" of the Respondent's crewmen"makes ineffective reasonable attempts by nonem-ployeeunionorganizers to communicate with themthrough theusualchannels." 12This case, in many respects, is similar toSCNOBarge Lines,inwhich we this day dismissed thecomplaint because we concluded that the GeneralCounsel failed to establish that there were no rea-sonable alternativemeansthrough which the union7 167 F 2d 147 (6th Cir 1948), enfg 70 NLRB 178 (1946)8351 US at 1138Supra, 436U S at 205 fn 4110 372 F 2d 26 (2d Cir 1961), enfg as modified 156 NLRB 333 (1965)1See fn 9, supra12Babcock & Wilcox,supra, 351 U S at 112could have communicated its message to the em-ployer's crewmen. The present case, however, dif-fers in two significant ways fromSCNO.InSCNO,we found that the absence of alternative means ofcommunicating the union's message to the crew-men had not been demonstrated because, despitehaving possession of the crewmen'snames andhome addresses, the union had not tried to tele-phone or visit the crewmen at their homes and didnot otherwise show that it would not be feasible todo so. In addition, inSCNOwe noted that in aprior case unions in an election campaign had suc-ceeded in contacting a fair portion of SCNO'screwmen, despite being denied access to SCNO'stowboats, by using methods that included tele-phone calls and home visits. We found that, giventhis prior history, it was particularly imperative fortheGeneral Counsel or the union to show thatsuch methods were not reasonable alternatives inthe organizing campaignin issuein that case.These crucial circumstances are not present inthe case before us. The Union asked the Respond-ent for its crewmen's names and home addresses,but the Respondent did not supply this informationand the Union had no other way to obtain it.Absent knowledge of the crewmen's names and ad-dresses, the Union could not attempt to visit ortelephone the crewmen at their homes. Additional-ly, unlikeSCNO,thereisnorecord of prior unionsuccess in contacting the Respondent's crewmenthatwould indicate the availability of means ofcommunicating with the crewmen. In these circum-stances, unlike inSCNO,it is clear that visits andtelephone calls to crewmen's homes were not avail-able as a means by with the Union could havecommunicated with the Respondent's crewmen.For the reasons stated by the judge, we find thatthe evidence shows that the other assertedalterna-tivemeans of communicating with crewmen wereunavailable or would not actually provide a meansof communication. Accordingly, we conclude thatthe General Counsel has met the burden of show-ing that no reasonable alternative means for theUnion to communicate its organizationalmessageto the Respondent's crewmen existed.13 We, there-I3 Insec III,C,1 of his decision, in the context of discussing a differentissue, the judge quotes a portion of the Board's decision inAlaska BariteCo, 197 NLRB 1023 (1972), that includesa statementthatmay beviewed as indicating that in certain circumstances the union or the Gen-eralCounsel does not bear the burden of proving that reasonable alterna-tive means of communication do not exist Later, however, when express-ly considering the burden of proof issuein sec III,C,2,d of his decision,the judge acknowledges the Supreme Court's decision inSears,Roebuck& CovSanDiego County District Council of Carpenters,supra, 436 U Sat 205, which held, subsequent toAlaska Barite,that"[tlo gainaccess, theunion has the burden of showing that no other reasonable means of com-municatingitsorganizational message to the employees exists" theContinued 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfore,find that the Respondent violated Section8(a)(1) of the Act by denying the Union access toits towboats,14 and that an access order is appro-priate.REMEDYWhile we find that the record warrants requiringthe Respondent to allow the Union access to theRespondent's crewmen, we are, nevertheless, cog-nizant of the particular burden that may be im-posed on the Respondent and the particular inter-ference that may be caused to the Respondent's op-erations by visits of union organizers to the Re-spondent's towboats, as the towboats generally arein constant operation, are engaged in work that issomewhat hazardous, and have confined quartersso that visiting union representatives would have topass through work areas. Under these circum-stances,we conclude that an adequate and appro-judge further indicates that the requisite burden has been met in this caseWe understand the judge's decision as correctly placing on the GeneralCounsel the burden of proving that reasonable alternative means of com-munication did not exist In any event,this burden of proof is the onethat we have applied in our consideration of the case14 In finding a violation, we note that this case is significantly differentfrom prior"ship access"cases in which the Board's orders have beendenied enforcement by courts of appeals In SiouxCity Barge Lines,193NLRB 382 (1971), enf denied 472 F 2d 753 (8th Cir 1973), unlike thepresent case,the employer provided to the unions trying to organize thecrewmen anExcelsiorlistwith the names and home addresses of its crew-men, the dates crewmen would be off duty and not on board ship, andpointswhere they might disembark or come aboard One of the unionsthere succeeded in making face-to-face contact with 35 of the 118 unitemployees, in part through use of the address list The court found thatthis showed that the union could achieve personal meetings with employ-ees even absent an accessorderAdditionally,in that case the courtfound that it would impose a substantial burden on the employer's prop-erty and managerial interests to coordinate and overseetowboat visits byrepresentatives of three competing unions In the present case, by con-trast, there is only one union seeking accessMoreover, as addressed inthe remedy section,infra,we have fashioned our access order to substan-tially lessen the potential burden to the Respondent's interest in produc-tion and safetyInSabine Towing Co,205 NLRB 423 (1973), enf denied in pertinentpart 599 F 2d 663 (5th Cir 1979), the employer's ships were in port abouteight times a month for periods of 17 to 35 hours, the employees fre-quently went ashore on these occasions, and the union had succeeded intalking to a substantial number of employees at these times This evidenceled the court of appeals to conclude that the General Counsel had failedto show lack of alternative means of communication By contrast, in thepresent case the Respondent's towboats are virtually in constant oper-ation and do not dock for any substantial periods Additionally, inSabineTowing,the court held that the Board erroneously placed the burden ofproof concerning alternative means of communication on the employerin the present case, however, we have placed on the General Counselthe burden of proving the absence of reasonable alternative means ofcommunicationInBelcher Towing Co,238 NLRB 446 (1978), enf denied 614 F 2d 88(5thCir 1980), on remand 256 NLRB 666 (1981), enf denied withoutpublished opinion 683 F 2d 418 (11th Cir 1982), the court of appealsagain held that the Board erroneously placed the burden of proof aboutalternative means of communication on the employer Following remandto the Board,the court again denied enforcement,stating in its unpub-lished order that the evidence indicated that organizers for three differentunions had, within a relatively short period of time, contacted a largenumber of Belcher's seamen and solicited cards from them In contrast, inthe present case there is no similar evidence of success by any union incontacting the Respondent's crewmenpriate remedy may be afforded by ordering thatthe Respondent allow the Union reasonable accessto its crewmen on board its towboats or, alterna-tively, that the Respondent instead provide suitableon-shore access to its crewmen, such as at locationswhere crewmen board or disembark from the Re-spondent's towboats. Such alternative on-shoreaccess would include arrangements whereby, pur-suant to advance consultation and notification be-tween the Respondent and the Union, crewmen oftheRespondent, identified as such to the Union,would be present and could be contacted face toface by the Union on the Respondent's property,or other property where the Union has a right tobe present, for regular periods and reasonablelengths of time, as when crewmen are off-duty onboard the towboats. By providing in our Order forthis alternative form of access, we are fulfilling ourresponsibility to strike an appropriate accommoda-tion between the crewmen's Section 7 right and theRespondent's particular property right as theyoccur in the context of this case.15ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,G.W.GladdersTowing Company,Clayton,Missouri, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) continuing or giving effect to its policy bar-ring nonemployee organizers from access to em-ployees on its vessels for the purpose of solicitingthem during their free time on behalf of the Na-tionalMaritimeUnion of America, AFL-CIO, orany other labor organization, or for consulting, ad-vising,meeting,or assisting the employees inregard to their rights to self-organization, provided,however, that nothing herein shall be construed toprohibit the Respondent from making and enforc-ing reasonable regulations with respect to visits toits vessel by such nonempioyee union organizers orfrom providing, as full compliance with this Order,suitable on-shore access to the organizers as de-scribed in the remedy section of this decision.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Subject to reasonable regulations, allow non-employee organizers of the NationalMaritimei5 SeeHudgensvNLRB,424 U S 507, 522 (1976) G W GLADDERS TOWING CO189Unionof America, AFL-CIO,or any other labororganization,to have access on the Respondent'svessels to the Respondent's employees during theirfree time for the purpose of soliciting them onbehalf of a labor organization,or for consulting,advising,meeting, or assisting the Respondent'semployees in regard to their rights to self-organiza-tion(b)Alternativelyto paragraph(a),above, allownonemployee organizersof theNationalMaritimeUnion of America,AFL-CIO,or any other labororganization,to have on-shore access to Respond-ent's employees as described in the remedy sectionof this decision for the purpose of soliciting themon behalf of a labor organization,or for consulting,advising,meeting, or assisting the Respondent'semployees in regard to their rights to self-organiza-tion.(c) Post at its premises in St. Louis and on eachof its towboats copies of the attached noticemarked"Appendix." 16Copies ofthe notice, onforms providedby theRegionalDirector forRegion 14, after being signedby theRespondent'sauthorized representative,shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be takenby theRespondent to ensure that thenotices are not altered,defaced,or covered by anyother material.(d)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has takento comply.MEMBER JOHANSEN,concurring.Iagreewithmy colleagues that the GeneralCounsel has met her burden of proving that theUnion had no reasonable alternative means of com-municating its organizational message to employ-ees.With due regard for this significant factor as itaffects the nature and strength of the Section 7claim, I find that the Section 7 interest outweighsthe property interest,and that the latter must there-fore yield.Accordingly,I join my colleagues infinding that the Respondent's refusal to allow orga-nizers aboard its towboats violated Section 8(a)(1).Idisagree,however, with the significance mycolleagues attach to telephone calls, and ultimatelyhome visits,tocrewmembers as alternatives inwhose pursuit the Union was fatally impaired whenthe Respondent failed to furnish it a list of crew-16 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "member names and addresses. When, as here, aunion seeks to organize 111 crewmembers withhomes scattered throughout 13 States and the Dis-trictof Columbia, and when, as found by thejudge, it has tried and failed to reach employeesgoing on leave because of their unpredictable timesand locations of deboarding, the effectiveness oftelephone solicitation as a catalyst to home visits ispatently minimal.' As aptly expressed by the Gen-eralCounsel in briefing the judge, "Lex non prae-cipit inutilia; quia inutilis labor stultus."2ISee my dissent inSCNO Barge Lines,287 NLRB 169, issued todayThis is not to state that there may not be uses to which the Union mighthave effectively put such a list, at least in conjunction with other tech-niques2Commentaries by Littletonby Sir Edward Coke ("The law com-mands not useless things, for useless things are folly ")APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board 'has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT continue or give effect to ourpolicy of barring nonemployee union organizersfrom access to employees on our towboats for thepurpose of soliciting them during their free time onbehalf of the National Maritime Union of America,AFL-CIO, or any other labor organization, forconsulting, advising, meeting, or assisting our em-ployees in regard to their rights to self-organiza-tion, provided that we may make and enforce rea-sonable regulations about nonemployee union orga-nizers' visits to out towboats and we may providesuitable on-shore access to the organizers as de-scribed in the remedy section of the Board's deci-sion instead of providing access on our towboats.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act. 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL, subjectto reasonable rules and regula-tions, allow nonemployee organizersof theNation-alMaritime Unionof America, AFL-CIO,to haveaccess on our vessels to our employees during theirfree time for the purpose of soliciting them onbehalf of a labor organization,or forconsulting,advising,meeting, or assisting our employees inregard to their rights to self-organization, or weshall provide a suitable onshore site to the Unionfor such purposes.G.W. GLADDERS TOWING COMPA-NYKeltnerW. Locke, Esq.,for the General CounselJohn O. Harris, Esq.andMichael E. Kaemmerer, Esq,ofChesterfield,Missouri, for the Respondent.Mr. John A. Guay,of San Francisco, California, for theCharging Party.DECISIONSTATEMENT OF THE CASEJAMES M FITZPATRICK, Administrative Law Judge. Inthiscase a river towboat company refused to allowunion organizersto board its towboats for the purpose oforganizingthe crewmembers As detailed below, I findthat in the circumstances presentedunion organizersshould be allowed aboard.This is one of two cases arising from unfair labor prac-tice charges filed August 23, 1979,' by the National Mar-itimeUnion of America, AFL-CIO (the Union). In theinstantmatter,Case 14-CA-12904, the charges areagainstG.W. Gladders towing Company, Inc. (Re-spondent or Gladders). In the second matter, Case 14-CA-12905, theyare againstSCNO Barge Lines, Inc. OnNovember 9 the two matters were administratively con-solidated and a consolidated complaint and notice ofhearingissued.On November 16 Gladders answered theconsolidated complaint. Both companies moved for sev-erance. On November 20 the cases were administrativelysevered and on December 5 an amended complaintissued againstGladders reflecting the severanceThiscomplaintalleges,inter alia, thatGladders committedunfair labor practices proscribed by Section 8(a)(1) of theNational Labor Relations Act (the Act), by its letter ofAugust 10 in which it denied nonemployee union orga-nizers access to Gladders' towboats for purposes of orga-nizing amongGladders' crewmen. On December 14,Gladders answeredagaindenying that by its letter, orotherwise, it had engaged in unfair labor practices. Allother allegations including jurisdiction and identity ofthe parties were admitted. The soleissue remaining iswhether refusal to allow nonemployee organizers aboardtowboats to organize among employees violated Section8(a)(1) of the Act.The case was heard before me at St. Louis, Missouri,on December 18.Based on the entire record,2 including .my observationof the witnesses, arguments of counsel, and considerationof the briefs of the General Counsel and the Respondent,Imake the followingFINDINGS OF FACT1.EMPLOYER OPERATIONSA. Commerce and BusinessGladders, a Missouri corporation, is engaged at Clay-ton in the vicinity of St Louis, Missouri, in the businessof transporting of customers' dry cargo barges propelledby its own towboats on inland waterways of the UnitedStates, specifically the Mississippi and Illinois Rivers andtheGulf Intercoastal Canal between Baton Rouge andNew Orleans, Louisiana This transportation moves com-modities and equipment between various States and is aform of interstate commerce.During the calendar year ending June 30, a period rep-resentative of its operations, Gladders, in the course ofitsbusiness, received revenues exceeding $50,000 for itsservices as an instrumentality or link in interstate com-merce. I find Gladders is an employer engaged in inter-state commerceB How Towboats FunctionA towboat pushes a group of barges, all of which maybe empty, or loaded with cargo, or some empty andsome loaded. Each barge, 195 feet long and with a beamof 35 feet, is capable of carrying 1500 tons of cargoGladders' towboats typically push up to 15 barges and attimes handle as many as 40.The barges being pushed (the tow) are secured to eachother and the towboat by steel cables, thus making thetow and towboat an integral unit for navigating In theevent of collision, groundings, or any occasion when thecables are subjected to extraordinary stress, they maypart,creating a serious hazard to persons aboard thebarges or towboat Similarly, ratchets used to tightencablesmay be sent flying, thereby creating additionalhazardsNumerous other hazards are inherent in towboatoperations including insecure footing aboard, and theever present risk of fire, which is enhanced by the largeamount of diesel fuel used to power them I find suchhazards are normal conditions of the workplace on towsand towboatstC. Upper River LocksAlthough Gladders normally operates on theIllinoisRiver and on the Mississippi from the confluence of theIllinoiswith the Mississippi south to New Orleans, in-cluding the intercoastal canal, it occasionally has a towon the upper Mississippi above the mouth of theIllinoisNorth of St. Louis, locks in the Mississippi and Illinoisensure a navigable channel There are no locks south ofStLouis The second lock north of St. Louis, Lock 26,lRespondent's unopposed motion to correct the transcript is grantedThe record is corrected as get forth in Appendix B attached and made aAll dates herein are in 1979 unless otherwise indicatedpart hereof [omitted from publication] G.W. GLADDERS TOWING CO.191in the vicinityof Alton,Illinois, is the scene of frequentbottlenecks of marinetraffic,whichmay back up as faras 15 miles.On those occasions,towboats and tows typi-cally tie up along the Illinois bank to await their turnthroughthe lock. A highwayon the adjacent bank paral-lel to this tieup site provides easy access to boats waitingthere.A Gladders towboat arrives at Lock 26on the av-erage of one everythird day.D. The Gladders FleetThe Gladders fleet consists of five towboats,the twosmallest operating through the locks above St. Louis, thetwo largest between St.Louis and New Orleans,and thefifth towboat on the intercoastal canal in the vicinity ofNew Orleans-Baton Rouge.All the towboats are of sub-stantial size, the smallest being 85 feet in length and thelargest 168 feet.Each towboat has living accommodations aboard forthe crew,including a mess room where they gather formeals, and four also have lounges where crewmen spendoff-duty time.E. SuppliesGladders towboats are intended to operate continuous-ly.Normally they are on the move except for a 1 to 1-1/2 hour pause at the end of each voyage when the towis delivered and another is picked up, and except for oc-casionalmarine repairs or servicing.In addition, thesecond largest towboat(and occasionally others)typical-ly takes on fuel at the riverbank in St.Louis, stoppingthere for 3 or more hours.But most deliveries of fuel aswell as groceries are made underway,supply craftcoming out from the shore and moving alongside thetowboat as the transfer of the supplies are carried out.These supply functions are performed in the vicinity ofMemphis by a marine supply store there and in theBatonRouge-New Orleans area,by another marinesupply store.F. Towboat PersonnelGladders towboats are manned by a crew of 11 includ-ing the captain,a pilot, 2 engineers, I cook,and 6 deck-hands.Except for the cook,allwork alternating 6-hourwatches.A normal tour of duty aboard is 30 days.For each dayaboard,a crewman earns 1 day of paid leave ashore.When a crewmember's tour aboard is about completed,Gladders management arranges for relief by a substitutecrewmember.Ordinarily,change in the entire crew doesnot occur at one time.The crew changes are staggeredbased on the work schedule of the individual crewmaninvolved.When relief of an on-duty crewmember is imminent,management notifies the towboat captain of the time andlocation of relief and also contacts the relieving crew-member at home to be at the designated point for the ex-change.The normal points for crew changes are in thevicinity of Lock 26 where towboats tie up to the Illinoisbank adjacent to the highway, at St. Louis on those oc-casions when a towboat is being refueled there, in the vi-cinity of Memphis in connection with the marine supplystore's delivery of fuel and groceries,and in the BatonRouge-New Orleans vicinity,also in connection with de-liveries to the towboat.The crewmembers involved usually travel betweenthese locations and their homes by public transportationforwhich Gladders either prepays or reimburses them.During the period July 25 to November 9, which I findisrepresentative of Gladders operations,the Companyemployed a total of 111 crewmen, excluding captains andpilots.Although the residences of some of these individ-ualswere as diverse at the District of Columbia and 13different States, 22 live in the St.Louis area,28 in thearea around Cape Girardeau and Poplar Bluff, Missouri,and 11 in the vicinity of Memphis.Thus, of the 111, 61reside in three general areas closeto theMississippi andthe residences of 50 are widely dispersed elsewhere.G. Visitors AboardGladdersdoes not encourage visitors aboard its tow-boats.However, as an accommodation to customers itallows them and their friends aboard.To ensure thesafety ofthese visitors, the Companyhas in effect a writ-ten guestpolicy forthe guidanceof towboatcaptainsand crews.Visitorsusually come aboard in connectionwith a deliveryof suppliesby one or the other of thetwo marine supply stores in thelower river.II.THE UNIONThe Union,a labor organization as contemplated intheAct,representsmaritime personnel,including em-ployees aboard vessels on the inlandwaterways of theUnited States. It maintainsan officein San Francisco andbranch offices inOmaha, Nebraska;St.Louis,Missouri;Paducah,Kentucky;Memphis, Tennessee;New Orleans,Louisiana; and Joliet,Illinois.The Unionalso maintainspatrolmen(business agents)at various points along theMississippiRiversystem, including the unionoffices atthe cities mentioned.The Unionmaintainscollective-bargaining agreementswithcertain towboat companies operatingon the riversystem whose crewmen it represents.On these vessels ithas designated delegates among the crewmembers whofulfillfunctions similar to a shop steward in a plantashore.The Uniondoes not representGladders' employ-ees.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Commencement of Organizing CampaignAs noted above the Union already represents crew-members of some towboat companies operating on theMississippi river system.In April it began a new cam-paign to organize unorganized crewman on the riversystem.Although in its brief Gladders urges that thiswas an effort to organize 30,000 employees working for200 unorganized companies throughout the UnitedStates,the union effort was much more limited in that ittargeted 20 unorganized towboat companies,includingGladders, as objects ofits organizing. 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB Events Relating toGladders1At Lock26 in JuneAfter reviewing its past organizing efforts on the river,union organizers concluded that the optimum site fortheir effortswas along the Illinois bank near Lock 26where towboats frequently tie up.With that in mindInternational Organizer John Guay stationed himself onthe bank on two occasions in early June, handing outpackets of pledge cards along with his own business cardtocrewmen aboard boats already organized by theUnion with the request from Guay that they pass themalong to crewmen on unorganized boats During thesetwo visits to the area of Lock 26 he did not encounterany Gladders boats, nor is there evidence that materialthat he passed out reached Gladders crewmen.Shortly after mid-June, specifically during the periodJune 18 through 23, Union Organizers Raymond Zapor-owski and Thomas Blessie also stationed themselves onthe Illinois bank in the vicinity of Lock 26 for the samepurpose. According to Zaporowski, whom I credit, theyfound one Gladders towboat tied to the bank Therebeing no one on the deck, they hailed the pilot housefrom which two unidentified men emerged The two or-ganizers identified themselves, stated their purpose, andrequested permission to come aboard. The men on thetowboat declared they were not interested in the Union.Zaporowski replied that they were not there to organizethem but instead to organize their crew. One of the menon board responded, "They're not interested."In the circumstances I find that, although not specifi-cally identified, the two who emerged from the pilothouse were the captain and the pilot, the pilot housebeing their normal work station and not the normal sta-tion for the deckhands, engineers, or the cook The cap-tain has overall responsibility for the towboat and thetow, and his alternate when he is not on watch is thepilot. I 'further find that their language used in respond-ing to the union organizers was reasonably understood asa refusal to allow access to Gladders crewmen aboardfor purposes of union organizing2Written request for accessHaving once been denied permission to board a Glad-ders towboat in June, the Union, on July 25, wrote tothe company president advising that it had commencedan organizing drive on Gladders' boats. The letter con-tinued, "we are hereby requesting access on all of yourboats, wherever they may be, to meet with your employ-ees."On August 10, Gladders' attorneys replied in aletter stating that the Company had no legal obligationto permit union access to its boats as requested andtherefore the request was denied.3.At Lock 26 in AugustDuring the week of August 5 through 12, Guay, Za-porowski, and Blessie again stationed themselves alongthe bank in the vicinity of Lock 26 During this periodthey again spotted one Gladders boat. Guay hailed thepilot house and, as a man emerged from it, the organizersidentified themselves and asked to come aboard Theman said no As with the incident in June, I find in thesecircumstances the man emerging from the pilot housewas either the captain or the pilot This again was rea-sonably understood as a denial to union organizers ofaccess to crewmen aboard for the purpose of organizingon behalf of the Union.During this same period the organizers handed outpledge cards to crewmembers on boats already undercontractwith the Union with the request that shouldthey be alongside a nonunion boat, they attempt to passthe information to crewmen aboard the other boat. Inaddition to the union pledge cards the literature handedout included reprints from the union newspaper involv-ing the general campaign to further organize employeeson river boats.4.TheUnion's second letterOn August 23 the Union filed the unfair labor practicecharges in this case. On August 30 it sent a second lettertoRespondent's president again notifying him that theUnion had commenced an organizing drive on Gladdersboats and adding to its earlier request for access a re-quest for a "mailing list of all employees on your boatsexcluding captains and pilots, also their home addressesand the company address by boat." Gladders attorneysresponded on September 12 in a letter asking for clarifi-cation of the phrase "the Company's address by boat" asused in the union letter They wrote that the Union'sanswer would help them in evaluating the union request.There is no claim here that the response on behalf ofthe Company was an unfair labor practice Rather, theGeneral Counsel offers the evidence to establish thatGladders in fact did not identify its crewmen by name orgive their home addresses or the boat to which theywere assigned No further information in this regard wassupplied the Union until the hearing on December 18when by agreement Respondent supplied to the GeneralCounsel a list of the names only of the 111 crewmen em-ployedIn its brief the Company argues that the Union is re-sponsible for any delay in the Company supplying infor-mation because it never replied to the company requestfor clarification of the phrase "the Company's address byboat." This argument is without merit. While there maybe some slight ambiguity in the wording of the unionletter, there is no real doubt about its meaning The per-tinent part readsThe National Maritime Union in addition to the re-quest of access on all your boats hereby requests amailing list of all employees on your boats exclud-ing captains and pilots; also their home addressesthe company address by boatFairly read, this means that the Union requested a mail-ing list of all crewmen, the list to include their home ad-dresses and their mailing address aboard the boats towhich they were assigned. I view the September 12letter requesting clarification as a ploy for delaying a re-sponse G W GLADDERS TOWING CO1935.Union mailingIn September the Union continued its campaign bymailing to its delegates on unionized towboats packets ofcampaign literature with the request that they distributethe material to crewmen on nonunion boats Each packetcontained 20 brochures explaining the benefits of union-ization plans a detachable union plede card. The Unionreceived no response from Gladders employees as aresult of these mailings In fact there is no indication thatany Gladders crewmen acutally received the literatureexclude from property has been required to yield tothe extent needed to permit communication of infor-mation on the right to organizeThe right of self-organization depends in somemeasure on the ability of employees to learn the ad-vantages of self-organization from others. Conse-quently, if the location of a plant and the livingquartersof the employees place the employeesbeyond the reach of reasonable union efforts tocommunicate with them, the employer must allowthe union to approach his employees on his proper-C. DiscussionThis case is one in which the Board must reach an ac-commodation between Section 7 organizational rights ofnonemployee organizers and employees on the one handand conflicting private property rights of the employeron the other. The General Counsel contends that unionorganizers are entitled to access aboard company boatsbecause reasonably adequate alternative means do notexist for communicating with the crewmen. Gladdersargues that the Union is not entitled to access becauseorganizers made no respectable attempt to use alternativemeans before seeking access, that even if they had, rea-sonable alternative means of communication exist, and fi-nally that safety and liablility risks that could result fromthe presence of organizers aboard justify the Company inrefusing access1Adequacy of organizing by alternative methodsWith some encouragement during the hearing3 Glad-ders counsel urged then and also in his brief that prior toseeking access to employer premises, union organizersmust first attempt without success alternate means ofcommunication.He argues further that the Union,having failed to exhaust available alternatives, lacks theright to request access aboard. On further consideration Iconclude that my comment at the hearing was in errorand the point urged by Respondent is not validThe underlying test in access cases was laid down bythe Supreme Court inNLRB v Babcock & Wilcox Co.,351 U.S. 105 (1956) The Court stated (at 112-113).It is our judgment, however, that an employermay validly post his property against nonemployeedistribution of union literature if reasonable effortsby the the union through other available channelsof communication will enable it to reach the em-ployeeswith its message and if the employer'snotice or order does not discriminate against theunion by allowing other distribution.The employer may not affirmatively interfere withorganization; the union may not always insist thatthe employer aid organization. But when the inac-cessibility of employees makes ineffective the rea-sonable attempts by nonemployees to communicatewith them through the usual channels, the right toa I commented as follows, "If the Union made an effort on one occa-sion to get aboard a boat and didn't succeed,it'snot going to win thecampaign either on the river or before the Board" (Tr 51 )tyA fair reading of the Court's language does not requirethat theGeneralCounsel show that before seekingaccess to company property the Union already had at-tempted to use other available channels of communica-tion.The appropriate standard, it seems to me, is setforth inAlaska Barite Co.,197 NLRB 1023, 1029 fn. 9(1972), enfd. 83 LRRM 2992 (9th Cir. 1973), in whichthe Board stated-Nothing within the Supreme Court'sBabcock &Wilcoxdecision suggests that unions must be re-quired to prove available alternatives inadequate,where the "location of a plant and the living quar-ters of the employees" themselves show that suchworkers are "beyond the reach of reasonable unionefforts" to communicate with them. To require alabor organization's representative, nonetheless, toseek contact with the concerned workers in someother manner would be to dictate little more than afutilegesture,which would serve no constructivepurpose but would, rather, require the expenditureof considerable time, effort, and resources, merelyto confirm what should be clear from the objectivefacts-that such other methods of communicationprovide "no substitute for face to face contact"within a relaxed atmosphere, and must therefore beconsidered ineffectiveMore recently inHutzler Bros. Co., 241NLRB 914, 915(1979),Administrative Law Judge Jalette, with apparentBoard approval, concluded as follows:The test ofBabcock & Wilcox,supra, is one of theexistence of reasonable alternative means of commu-nication, not whether such means were in fact used.In the absence of attempts by the Union to useother means of communication, there may be insuf-ficientevidentiary support for the assertion thatother means were not reasonable, but this a matterof proof, not a matter of essence to the cause ofactionThis is also the approach taken by the Fifth Circuit inBelcher Towing v. NLRB,614 F.2d 88, 91 (1980) See alsoMonogram Models,192 NLRB 705, 707 fn. 7 (1971). Butsee:NLRB v. Tamiment, Inc,451F 2d 794 (3d Cir.1971); and contra-NLRB v. New Pines, Inc,468 F 2d 427(2d Cir. 1972)With due respect to conflicting court de-cisions, I deem theAlaska BariteandHutzlerdecisions as 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDindicative of the Board's view and therefore binding onme.Iowa Beef Packers, Inc.,144 NLRB 615, 616 (1963),and cases cited thereinAccordingly, I conclude thatGladders argument that the affirmative case must fail be-cause the Union did not attempt to use, or insufficientlyused, available alternative means of communication lacksmerit.2Alternative means of reaching crewmena.Reaching crewmen at homeThe opportunities for an organizer to reach a crewmanat home are greatly limited by their absence from homeevery other month and also because each crewman fol-lows an individual duty and leave schedule. Moreover,50 of the 111 crewmen reside in widely dispersed loca-tions.Although 61 crewmen live in three general areasnear the Mississippi River, the Union has no effectiveway of learning the address of any crewman unless theCompany provides the information, which it has electednot to do. I find in these circumstances that home visita-tions are not a viable alternative for access aboard thetowboats.BelcherTowingCo.,238NLRB 446, 475(1978),modified on other grounds 614 F 2d 88 (5th Cir.1980).b. Alternativemeans ofreaching crewmen aboardtowboatsInasmuch as the Company refuses to allow union orga-nizers aboard the towboats, direct personal contact be-tween organizers and crewmen aboard is effectivelyruled out Nevertheless, Gladders urges that other meansare available and reasonable. One such technique sug-gested at the hearing was that organizers use ship toshore telephone calls to crewmen aboard the towboats.But that obviously is not a viable alternative. Apart fromthe fact that the identity of crewmen on any craft is un-known to organizers who had no effective means oflearning theiridentityso long asGladders withheld theinformation, the ship to shore telephones aboard are lo-cated in the pilot houses, the situs of managerial author-ity on towboats, where calls would be under the surveil-lance of the captain or the pilot. As inNew Pines,supra,the employees to be reached have no telephones in theirown quarters.Gladders also urges that crewmen aboard could bereached by union advertisements in the mass media in-cluding area newspapers published in cities along theMississippiRiver and radio and television stationsAllGladders towboats have radios and televisions aboard inthe lounge or dining areas. Presumably daily newspapersare brought aboard from time to time. In various past sit-uations the Board has ruled that use of "shotgun" massmedia to communicate with a small group of targetedpersons is not a reasonable alternative means of commu-nication, particularly in view of the cost of such expo-sure.S.& H. Grossinger's, Inc,156 NLRB 233 (1965),enfd. 372 F 2d 26 (2d Cir. 1967);ScottHudgens,205NLRB 628, 631 (1973);ScottHudgens,230 NLRB 414,416 (1977);Holland Rantos Co.,234 NLRB 726 fn 5, and733-734 (1978); andHutzler Bros.Co., 241 NLRB 914 fn.2,916. I find similarly in the present matter that radio,television, and area newspapers generally are not reason-ablealternativesforcommunicatingwith the smallnumber of crewmen aboard each towboat constantly inmotion up and down the river.Gladders has more of a point in urging that the Unioncould place advertisements in a waterman's publicationknown as the Waterfront Journal, a weekly found aboardallGladders craft and available to all crewmembers. Itpublishes all forms of information of interest to anyoneworking on the river which, presumably, would includeinformation or advertisements about the Union's organiz-ing activityUse of the Waterfront Journal is a reasona-ble and available means for some degree of indirect con-tact between the Union and Gladders crewmen. But as inHutzler Bros. Co.,supra at 916, use of that publication, aswith area newspapers and radio and television, would bewholly impersonal affording no opportunity to exchangeideaswith crewmen or to present the union messagewith any measure of persuasiveness. For that reason I donot view use of the Waterfront Journal as a reasonablealternative to the direct personal contact which wouldbe available if organizers could board the towboats.Gladders also urges in its brief that union organizerscouldmaintainsurveillance over the river and on spot-ting aGladders towboat, pursue it by means of a speed-boat or other craft, and thereby make an effort to con-tact crewmen or pass literature aboard, or possibly dis-play an organizing sign from the pursuing boat Buthaving been refused access to board the towboats, I findthe organizers reasonably would believe that that refusalencompassed tying up to the towboat while underway oreven coming sufficiently close aboard to pass literature.Moreover, there is a good possibility that any crewmenon deck would be working at the time. Such boat fol-lowing would have a minimal chance of achieving realcommunication and certainly would afford no realisticopportunity for interchange of ideas or for persuasionc.Reaching crewmen during crew changesIn the judgment of union organizers the most likelypoint for contacting crewmembers arriving at or leavingfrom a towboat was along the Illinois bank in the vicini-ty of Lock 26 But their actual experience in that localesuggests that their optimism was misplaced InternationalOrganizer Guay was there on two occasions in June butno Gladders boats appeared Organizers Zaporowski andBlessie spentthe week of June 18 to 23 there and spottedonly one Gladders boat. Again during the week ofAugust 5 to 12, all three organizers were there and spot-ted only one Gladders boat 4The lack of success in contacting changing crewmem-bers at the points of interchange is understandable con-sidering that the total crew size on a Gladders towboatnumbers only 11, including officers, that each crewmem-ber stays aboard for about 30 days, and that reliefs areon an individual basis, not on a general preset predictablescheduleAlthough Gladders president estimated that 704Apparently some effort was also made to contact changing crew-members at the Memphis boat store, but the extent of that effort is notdeveloped in the record G W GLADDERS TOWING CO195to 75 percent of crew reliefs are made at three locales(Lock 26 and the two lower river boat stores), it wouldrequire round-the-clock surveillance for a couple ofmonths at all three locales to contact the crewmanchanging at those points Surveillance along theIllinoisbank near Lock 26 would have to be maintained for asubstantial distance, possibly as long as 15 miles. Thetwo boat stores are the private property of those estab-lishments and, although each maintains a waiting area forthe crewmen of their customers, they are not publicpremisesGladders also urges that union organizers could takecertain specific steps to determine the time at which aGladders craft might be at a point of crew change andthen proceed to that point to intercept the changingcrewmembers In this connection it was suggested at thehearing that because Gladders management and towboatcaptains communicate with each other by VHF radiowhen craft are within range of St. Louis, union organiz-ers could, by purchasing a relatively inexpensive receiv-er,monitor the frequencies ordinarily used, and by suchsurveillance intercept company messages and identify theanticipated time of arrival at crew interchange pointsRespondent's president also noted his opinion, however,that such surveillance is technically illegal In any case,such would involve extended surveillance of all calls onthe frequencies in question, whether Gladders calls orothers, and in my view would be an inappropriate andtherefore not a reasonable alternative means for organiz-ingAt the hearing and in its brief Respondent urges thatunion organizers could make periodic calls to the UnitedStatesArmy Engineers who operate locks in the upperrivers to inquire whether a Gladders boat is in the vicini-tyAccording to Respondent's counsel, army engineersprovide such information to anyone who calls. This isone means of communication sometimes used by Glad-dersmanagement to gain information about their owntowboatsWhether such information from the army engi-neers is available to any or all who inquire is, however,not specifically established in this record It is clear thatunion organizers made no effort to place such calls if itever occurred to them to do so. Thus, telephone calls tothe locks is arguably a means of locating Gladders tow-boats that organizers might attempt The fact that theydid not try that particular means to locate the boats isnot, however, in all the circumstances revealed in thisrecord, a basis for concluding that a reasonable alterna-tive for organizing exists. I so find because, althoughGladders management estimates that one or another ofits towboatsis inthe vicinity of Lock 26 on an averageof every 3 days, such showups are not regular, that beingonly an average figure. Moreover, the frequency of aGladders towboat's presence at Lock 26, considering thesmall crew and infrequency of crew changes, indicatesthat the opportunity for intercepting changing crewmenwould be much less frequent than the presence of aGladders towboat.In its brief Gladders also urges that the Union coulduse its own boat to maintain general surveillance on theriver and follow any Gladders boats spotted, thereby as-certaining points of crew change and developing oppor-tunities for communications with changing crewmen Forthe reasons set out above as to the ineffectiveness of pos-sible organizing while a union and a Gladders craft areboth underway, and also the distances involved, I findthat such means for preliminarily identifying points andtimes of crew change would likely be a singularly unpro-ductive expenditure of effort for organizers and thereforenot a reasonable alternative to their access aboard Glad-ders boats.In the course of the hearing it was suggested by Glad-ders counsel that union organizers have an opportunityto intercept relieving crewmen who fly into LambertAirport in St. Louis But this could not be a fruitful al-ternative simply because the identity of Gladders crew-men is unknown to union organizers. There would be noway of knowing which flights to meet or who to ap-proach even if the flights were known.The record indicates that the most frequent mode oftransportation for relieving crewmen headed for the vi-cinity of Lock 26 is to fly into the St. Louis airport andride a limousine to the vicinity of the lock. In the otherdirection the relieved crewmen often rode the limousineback to the airport Respondent's counsel urges that oneviable means of communicating with crewmen would befor organizers to ride the limousine and engage crewmenin conversation during the ride Such technique wouldrequire surveillance of the limousine service at either orboth the airport and the 15-mile stretch along theIllinoisbank near Lock 26 and, again, to be at all effectivewould require advance knowledge regarding flight arriv-als andidentity of relieving crewmen at the airport, andtowboat arrivals for crew change purposes at some pointalong the Illinois bank near Lock 26 That is too muchof a hit-and-miss proposition to be a reasonable alterna-tive.Organizers could spend months in such activitywith no perceptibly affirmative resultsCounsel also urges that similar surveillance could bemaintained over the boat stores in Memphis and BatonRouge-New Orleans This argument assumes that whichisnot the case, that an organizer could practically devel-op some idea of the time of crew change and the identityof those changingWith respect to the arrival of a tow-boat, counselsuggeststhat it is common for a boat storeto post that information in the boat store lounge area.But there is no basis in this record for finding that postedinformation is available to other than store customers oremployee of customers Accordingly, I find, based onthe record, that the chances of usable information aboutcrew changes at boat stores is too slim to be practical fordeveloping contact with Gladders crewmen. I find thatthe existence of such stores as a service to the employersand their function in crew changes for Gladders does notprovide a reasonable practical alternative to access totowboats in communicating with crewmen about unionorganization.d.Conclusions respecting alternativemeans ofcommunicationGiven the above circumstances, I find, based on a pre-ponderance of the evidence in the record as a whole andpursuant to Section 10(c) of the Act, that reasonable al- 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDternative means to direct access to crewmembers aboardGladders towboats do not exist whereby union organiz-ers and crewmembers may reasonably communicate witheach other about organizing a union Accordingly, underthe precepts ofNLRB v. Babcock & Wilcox Co.,supra,union organizers should be allowed aboard the towboatsfor such communicationInterlake Steamship Co., 174NLRB 308 (1969),SiouxCity& New Orleans BargeLines,193NLRB 382 (1971), enf denied on othergrounds 472 F 2d 753 (8th Cir 1973);Ingram Barge Co.,204 NLRB 63 (1973);Sabine Towing & TransportationCo, 224 NLRB 941 (1976), enf. denied 599 F 2d 663 (5thCir. 1979),Belcher Towing Co,238 NLRB 446 (1978),enf denied 614 F 2d 88 (5th Cir. 1980). In reaching thisconclusion I specifically rely on the Board decisionscited above.With due respect to the differing views ofreviewing circuit courts inSioux City, Sabine,andBelch-er,Idisagree, noting further, that in any case I am boundby Board decisions.Iowa Beef Packers,supraIn his brief Gladders counsel contends this conclusioncannot be reached because of "lack of proof that theCompany's denial of access to its towboats deprives theorganizers reasonable opportunity to communicate theirmessage to the crewmen." He argues that the burden forthis proof rests on the General Counsel, citing the Su-preme Court's decision inSears,Roebuck & Co. v. SanDiego County Carpenters,436 U.S 180 (1978), and theFifth Circuit's decision inSabine Towing,supra (599 F 2d663).However, considering the entire record, I find therequisite burden has been met.5If counsel is urging by implication that inSearstheCourt modifiedBabcock & Wilcoxand somehow limitedthe cause of action in access cases under 8(a)(1) proceed-ings before the Board, then I disagree. First,Searsdidnot arise in a Board proceeding and the Court was notruling on a particular Board action. Second, read in itsentirety,Searsreemphasizes the availability of Board ju-risdiction in access cases (436 U.S. at 201-202), by noting"the balance struck by the Board and the Courts" inNLRB v S. & H. Grossinger's, Inc,372 F.2d 26 (2d Cir.1967), andNLRB v. Lake Superior Lumber Corp,167F 2d 147 (6th Cir 1948) (436 US at 205 and fn 41),both Board proceedings in which "unique obstacles tonon-trespassory methods of communication with employ-ees" persuaded the Board to order union access to em-ployer premises, and by noting the Board's role in accesscases to enuciate an accommodation of employer proper-ty rights and union Section 7 rights (436 U S 201 and204). The Court thus points to the Board as the availableand approved forum for adjudging access cases underSection 8(a)(1) and certainly does not disavow the deci-sional law of the Board already developed in its applica-tion ofBabcock & Wilcox,supra.On the contrary, thelanguage inSearsisentirely consistent with the Board'srole,as the single official agency with nationwide juris-diction designated in the Act to administer it Board5The issue of alternative means of communication is before me, as areother issues in the case, on the evidence in the record as a whole, and areto be determined by findings based on a preponderance of that evidencepursuant to Sec 10(c) of the Act There are no pending motions testingthe adequacy of proof at any interim stage of the hearing or of that prof-fered by specific partiesprecedents, therefore, have special significance in evalu-ating the allegations of unfair labor practices presentedhere3.The reasonableness of access aboard as a meansof organizational communicationAccommodations aboard towboats, designed as theyare for prolonged and relatively uninterrupted use, affordadequate facilities for employees and organizers to dis-cuss self-organization in a reasonably tranquil, uninter-rupted atmosphere This is particularly true of the messareas and lounges aboard and the crew quartersRespondent argues with some cogency that the pres-ence aboard of unwanted strangers subjects the Compa-ny to burdens and responsibilities which it should not berequired to carry The significance of such burdens has,inmy view, been somewhat exaggerated in argument inview of the fact that the Company already allows visi-tors aboard and has in place rules and regulations to con-trol and protect those outsiders Just how much this ex-isting burden would be enlarged, if at all, should unionorganizers come aboard is not totally clear But the find-ing is warranted that suitable conditions for access couldbe arranged, as apparently they are aboard boats operat-ed by companies under contract with the UnionWhilelifeaboard a towboat involves special hazards and re-sponsibilities for management peculiar to that workplace,analogous hazards exist in many workplaces, where non-employee union officials are allowed in the workplaceSeePeerless Food Products,236 NLRB 161 (1978)Gladders counsel makes the point that the Company'sliability insurance is experience based and the presence ofadded strangers aboard subjects the Company to addedrisks not only of unwanted accidents and responsibilitiesbut also costs, including insuranceNevertheless, thesefactors should be amenable to some reasonable arrange-ment between employer and union and ought not be thebasis for a categorical ban on union access to employeesaboard.Counsel makes a further legal argument that river craftare governed by marine law, a body of law differentfrom that governing land operations, and that undermarine law the responsibilities and possible liabilities ofan employer operating craft are extraordinarily heavyCounsel points to three problem areas (a) contributorynegligence and assumption of risk, (b) statutes of limita-tion, and (c) limitations on amounts recoverableAs to the maritime law of contributory negligence andassumption of risk counsel citesSocony-Vacuum Oil Co. v.Smith,305 U S. 424 (1939);Skidmore v. Grueninger,506F 2d 716, 727 (5th Cir 1975),Arizona v Anehch,298 U S.110 (1936);Movible Offshore Co. v Ousley,346 F 2d 870,873 (5th Cir 1965),Beadle v Spencer,298U.S. 124(1936); andKing v. Testerman,214 F Supp 335 (E DTenn. 1963). See alsoPalermo v. Luckenback S.S. Co,355 U.S 20 (1957) These cases make clear that undermaritime law standards of liability differ significantlyfrom those applicable in nonmaritime situationsWithoutpresuming to definitively state those principles, it appearsgenerally that in adjudging claims for injury under mari-time law, the doctrine of contributory negligence is no G W GLADDERS TOWING CO197defense and is of significance only in mitigating damages.And the defense of assumption of risk is not recognizedinmaritime lawRegarding the applicability of statutes of limitation,counsel citesBurke v. Gateway Clipper, 441F 2d 946 (3dCir. 1971); andLarios v. Victory Carriers,316 F.2d 63 (2dCir 1963) See alsoPope & Talbot, Inc v. Hawn,346 U.S.406 (1953) Again, without purporting to state definitive-ly those legal propositions, it appears that in claims atadmiralty state statutes of limitation are inapplicable, thelimitations of actions provision of the Federal Employ-ers'Liability Act (the Jones Act) do apply Nevertheless,actionmay be brought thereafter, absent inexcusable]aches, and in construing laches the applicable state stat-ute of limitations serves as a rule of thumb.As to limitations on amounts recoverable, counsel citesSea-Land Services v. Gaudet,414 U S 573 (1974), rehear-ing denied 415 U.S. 986 (1974), for the proposition thatinwrongful death actions in admiralty, time limitationsfor filing suit or limitations on the amount recoverabledoes not apply Again, without purporting to definitivelystate this special law, that case appears to stand for theproposition that under maritime law a cause of action forwrongful death does not accrue for a dependent of a de-cedent until the decedent's death. If prior to death thedecedent brought action for personal injuries, recoveryby that action would not under the doctrine of res judi-cata preclude a later action by dependents on a theory ofwrongful death. Limits are placed on the amount recov-erable in a wrongful death action in that a decedent's re-covery for loss of future wages is offset against amountsthat dependents may recover for loss of support by thedecedent.From the above it is apparent that different legal con-siderations affect liability and cost factors for enterprisesafloat than for landside enterprises From this I do notconclude that such differences are so great as to makethe sometime presence of nonemployee union organizersaboard an unreasonable circumstance To some extent, asnoted above, Respondent already has reduced the prob-lem by whatever adjustments, if any, it has made to ac-count for its existing visitors aboard policy. The practica-litiesof accommodating relatively brief visits of unionorganizers appears less burdensome than the already-in-place system for occasional visitors who may stay aboardseveral daysAccess for organizers need not go beyondwhat is reasonably necessary to accomplish the commu-nication involved in organizing.Central Hardware Co. v.NLRB,407 U.S 539, 544-545 (1972),NLRB v Lake Su-perior Lumber Corp,supra, see alsoPeerlessFood Prod-ucts,supra In the particular circumstances of this caseany additional "yielding" of Gladders property rights re-quired by the granting of access to union organizerswould be "both temporary and minimal "Central Hard-ware Co. v. NLRB,supra at 545. On the other hand,without access the Section 7 rights of nonemployee orga-nizers here are virtually meaningless and those of Glad-ders own employees substantially limitedGiving dueconsideration to the factual context of this case in ac-cordance with the Supreme Court's instruction inHud-gens v.NLRB,424 U.S 507, 521-522 (1976), I find thatthe least destruction of the conflicting Section 7 rightsand employer property rights here will result by an ac-commodation allowing organizers access to the tow-boats.NLRB Y. Babcock & WilcoxCo., supra at 112 Inso finding I am mindful of the result reached by thecourt of appeals inNLRB v. Sioux City & New OrleansBarge Lines,472 F.2d 753. But my reading of Board de-cisions in access cases generally, and specifically inmarine cases, persuades me that on the record here theBoard requires some yielding of the property rights ofthe employer to accommodate Section 7 rights under theAct. See particularly (marine cases)Interlake SteamshipCo, supra;Sioux City & New Orleans Barge Lines,supra;Ingram Barge Co.,supra,Sabine Towing & TransportationCo., supra; andBelcher Towing Co,supra; and generally(nonmarine cases)S.& H. Grossinger's,supra;New Pines,supra,Monogram Models,supra,Alaska Barite Co,supra;ScottHudgens(205NLRB 628 and 230 NLRB 414),supra,Holland Rantos Co.,supra; andHutzler Bros. Co,supraAccordingly, pursuant to Section 10(c) of the Actand based on a preponderance of the evidence in therecord as a whole, I find and conclude that Gladdersshould allow the Union's organizers reasonable access totheir towboats to permit that accommodation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Gladders set forth in section I, aboveoccurring in connection with its operations describedtherein, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceCONCLUSIONS OF LAW1Gladders is an employer within the meaning of Sec-tion 2(2) and is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3Respondent, by refusing to allow union organizersaboard its towboats to engage in organizing activityamong its towboat crewmembers, engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act4 The unfair practices found above affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Gladders violated Section 8(a)(1) oftheAct, I recommend that it be ordered to cease anddesist therefrom and that it take certain affirmativeaction necessary to effectuate the policies of the Act.Such order shall contemplate reasonable arrangements toallow union access to Respondent's boats while avoidingneedless interference with company operations.[Recommended Order omitted from publication]